1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STAN SEVERI, et al.,                            )   Case No.: 1:17-cv-0931-AWI- JLT
                                                     )
12                  Plaintiffs,                      )   FINDINGS AND RECOMMENDATION TO
                                                     )   DISMISS THE ACTION AS TO MYRANDA
13          v.                                       )   SEVERI
                                                     )
14   COUNTY OF KERN, et al.,                         )
                                                     )
15                  Defendants.                      )
                                                     )
16
17          The Court has relieved Ms. Severi’s counsel of record. (Doc. 49) The reason for the request to

18   withdraw was because she had no contact with counsel since early January, despite repeated attempts

19   to locate her. Id. at 2. In the order relieving counsel, the Court ordered Ms. Severi to notify the Court

20   of her current mailing address and whether she intended to represent herself or hire substitute counsel.

21   Id. at 4. Despite that it is now 11 days past her deadline to make these notifications, she has not done

22   so. Notably, the Court advised her that if she failed to comply, this would “result in a recommendation

23   that the action be dismissed as to her pursuant to Local Rule 110.” Id.

24          In the meanwhile, Mr. Severi has filed a report providing the information known to him about

25   Ms. Severi’s whereabout. (Doc. 52) It is notable that she appears to have dropped out of sight and, it

26   appears, may no longer be in the area. Id.

27   ///

28   ///

                                                         1
1    I.     Failure to Prosecute and Obey the Court’s Orders

2           The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a

3    party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

4    and all sanctions . . . within the inherent power of the Court.” LR 110. “District courts have inherent

5    power to control their dockets,” and in exercising that power, a court may impose sanctions including

6    dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir.

7    1986). A court may dismiss an action for a party’s failure to prosecute an action or failure to obey a

8    court order. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure

9    to comply with an order to file an amended complaint); Malone v. U.S. Postal Service, 833 F.2d 128,

10   130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779

11   F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

12   III.   Discussion and Analysis

13          To determine whether to dismiss an action for failure to prosecute and failure to obey a Court

14   order, the Court must consider several factors, including: “(1) the public’s interest in expeditious

15   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

16   defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the availability

17   of less drastic sanctions.” Henderson, 779 F.2d at 1423-24; see also Ferdik, 963 F.2d at 1260-61;

18   Thomspon, 782 F.2d at 831.

19          A.       Public interest and the Court’s docket

20          The public’s interest in expeditiously resolving this litigation and the Court’s interest in

21   managing the docket weigh in favor of dismissal. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th

22   Cir. 1999) (“The public’s interest in expeditious resolution of litigation always favors dismissal”);

23   Ferdik, 963 F.2d at 1261 (recognizing that district courts have inherent interest in managing their

24   dockets without being subject to noncompliant litigants). This Court cannot hold this case as to Ms.

25   Severi in abeyance based upon her failure to comply with the Court’s order and failure to prosecute this

26   action. See Morris v. Morgan Stanley & Co., 942 F.2d 648, 652 (9th Cir. 1991) (a plaintiff has the

27   burden “to move toward… disposition at a reasonable pace, and to refrain from dilatory and evasive

28   tactics”). The fact that Ms. Severi has demonstrated little interest in this case and has refused to

                                                          2
1    cooperate n the prosecution of the action, weighs in favor of dismissal of the action as to her.

2            B.      Prejudice to Defendant

3            To determine whether the defendant suffers prejudice, the Court must “examine whether the

4    plaintiff’s actions impair the … ability to go to trial or threaten to interfere with the rightful decision of

5    the case.” Malone, 833 F.2d at 131 (citing Rubin v. Belo Broadcasting Corp., 769 F.2d 611, 618 (9th

6    Cir. 1985)). Significantly, a presumption of prejudiced arises when a plaintiff unreasonably delays the

7    prosecution of an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The plaintiff

8    has not taken any action to further her prosecution of the action, despite urging by the Court. In

9    addition, the failure to produce herself for deposition, prejudices the defendants and co-plaintiff, mr.

10   Severi. Therefore, this factor weighs in favor of dismissal.

11           C.      Consideration of less drastic sanctions

12           The Court “abuses its discretion if it imposes a sanction of dismissal without first considering

13   the impact of the sanction and the adequacy of less drastic sanctions.” United States v. Nat’l Medical

14   Enterprises, Inc., 792 F.2d 906, 912 (9th Cir. 1986). However, a court’s warning to a party that the

15   failure to obey could result in dismissal satisfies the “consideration of alternatives” requirement. See

16   Malone, 833 F.2d at 133; Ferdik, 963 F.2d at 1262. As the Ninth Circuit explained, “a plaintiff can

17   hardly be surprised” by a sanction of dismissal “in response to willful violation of a pretrial order.”

18   Malone, 833 F.2d at 133.

19           The Court warned the plaintiff that “her failure to comply with the Local Rules, Federal Rules,

20   or any Court order, will result in a recommendation that the action be dismissed as to her pursuant to

21   Local Rule 110.” (Doc. 49 at 4.) The Court need only warn a party once that the matter could be

22   dismissed for failure to comply to satisfy the requirements of Rule 41. Ferdik, 963 F.2d at 1262; see

23   also Titus v. Mercedes Benz of North America, 695 F.2d 746, 749 n.6 (3rd Cir. 1982) (identifying a

24   “warning” as an alternative sanction). Accordingly, the warning Ms. Severi satisfied the requirement

25   that the Court consider lesser sanctions, and this factor weighs in favor of dismissal of the action. See

26   Ferdik, 963 F.2d at 1262; Henderson, 779 F.2d at 1424; Titus, 695 F.2d at 749 n.6.

27           D.      Public policy

28           Given Ms. Severi’s failure to prosecute the action and her failure to comply with the Court’s

                                                           3
1    order, the policy favoring disposition of cases on their merits is outweighed by the factors in favor of

2    dismissal. See Malone, 833 F.2d at 133, n.2 (explaining that although “the public policy favoring

3    disposition of cases on their merits . . . weighs against dismissal, it is not sufficient to outweigh the

4    other four factors”).

5    IV.      Findings and Recommendations

6             According, the Court RECOMMENDS:

7             1.     This action as to Myranda Severi only be DISMISSED without prejudice; and

8             2.     The Clerk of Court be DIRECTED to close the action as to Myranda Severi only.

9             These Findings and Recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

11   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

12   days after being served with these Findings and Recommendations, Plaintiffs may file written

13   objections. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

14   Recommendations.”

15            Plaintiff is advised that failure to file objections within the specified time may waive the right to

16   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v.

17   Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

18
19   IT IS SO ORDERED.

20         Dated:   April 12, 2019                               /s/ Jennifer L. Thurston
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           4
